BAXTER, J., Concurring and Dissenting.
I concur in the majority’s conclusion that a spouse’s statutory right, upon the division of community property, to reimbursement of his or her separate property contribution to the community estate (Fam. Code, § 2640, subd. (b) (§ 2640(b)))1 is not confined to reimbursement from the specific asset to which the contribution was originally made. Section 2640(b) makes clear that “[i]n the division of the community estate,” a' spouse is entitled to reimbursement of his or her “contributions to the acquisition of the property to the extent the [spouse] traces the contributions to a separate property source.” (Italics added.) The statute does not state or imply that the reimbursement must come only from the particular community asset to which the spouse contributed, so that an intervening disposition of that distinct item of property on behalf of the community might arbitrarily alter, or even extinguish, the right of reimbursement.
. On the contrary, the phrase “the property,” as used in section 2640(b), appears to be a reference to the “community estate,” mentioned earlier in the *927subdivision, which is subject to division upon dissolution of marriage. Thus, the statute seems to contemplate that the right of reimbursement extends fungibly to the value of the entire “community estate,” as it exists at the time of division, up to the full amount of the contributions made to that estate from separate property sources. This view is consistent with the statute’s clear policy that, when the “community estate” is divided, a spouse “shall” be reimbursed, “off the top” as it were, for the dollar amount of his or her separate property contributions.
For this reason, I cannot agree with the majority’s proposed formula for tracing the separate property contributions to various individual assets subsequently acquired by the community. Even though the majority correctly conclude that the original contribution can be traced through to such subsequently acquired assets, their method of doing so unfairly insulates portions of the “community estate,” and even of assets specifically traceable to the original contribution, from full participation in the burden of reimbursement.
Under the majority’s formula, if the wife makes a separate property contribution to asset A, asset A is later refinanced, and the loan proceeds are used to redistribute the community’s equity in asset A among assets A, B, C, and D, only those assets are burdened with the wife’s right of reimbursement, and each is individually burdened only to the extent the investment in that particular asset includes a portion of the wife’s original separate property contribution to asset A. The result is that if, by the time of division, assets A and B have plummeted in value, while assets C and D have risen in value, the appreciation in assets C and D will be deemed unburdened by, and insulated from, the right of reimbursement, even if the community’s aggregate equity in assets A, B, C, and D, or in the “community estate" as a whole, is insufficient to reimburse the wife’s original separate property contribution dollar for dollar.
The inequity of this approach is illustrated by the majority’s treatment of the facts of this case. Here, the husband contributed $146,000, and the wife contributed $20,000, to the Lucerne property, creating a community equity value of $166,000. The Lucerne property appreciated thereafter, and was later refinanced for its apparent full equity value at that time, $180,000. The $180,000 of loan proceeds was used to pay down the existing first mortgage on the Lucerne property ($60,000), to acquire and improve the Utah property ($40,500), to pay off the mortgage on the Nevada property ($62,000), and to *928make a deposit to a community bank account ($16,000).2 At the time of division, the community’s equity in the Utah property had increased to $74,500, its “traceable” equity in the Nevada property remained $62,000 ($125,000 minus a $63,000 prior separate property contribution by the husband), and its equity in the bank account remained $16,000, but its equity in the Lucerne property had dropped precipitously to $1,000. Thus, the community’s total remaining equity in these particular assets, insofar as derived from the refinance of the Lucerne property, was only $153,500, an amount insufficient to fully reimburse the $166,000 of original separate property contributions to the Lucerne property.
Even though, at the time of division, the total remaining community equity in the Lucerne property and the properties it financed fell below the sum of the original separate property contributions to the Lucerne property, the majority decline to deem even the full amount of this remaining equity available for reimbursement. Instead, the majority hold that as reimbursement under section 2640(b), the husband and wife may recover from each of the Nevada property, the Utah property, and the bank account, no more than a percentage of the loan proceeds invested in that asset, which percentage equals the ratio of the amount of their original Lucerne property contributions ($166,000) to the original gross amount of the Lucerne property refinance loan ($180,000). (Maj. opn., ante, at pp. 922-923.) Under this formula, all remaining equity in these assets, including the substantial, atypical appreciation in the Utah property, is free of any right of reimbursement, and is subject to equal division.
Even Justice Kennard’s concurring and dissenting opinion would insulate substantial portions of the aggregate equity in the Lucerne, Utah, and Nevada properties, and the bank account, from the right of reimbursement. Justice Kennard would hold that when the asset to which the original separate property contribution was made is refinanced, and the proceeds used to acquire equity in still other assets, the contributing spouse may obtain reimbursement from each such subsequent asset up to the full amount of the loan proceeds invested in that asset. But even that approach, as I understand it, would here accord the additional value of the Utah property to the community, free of any right of reimbursement. (See cone, and dis. opn. of Kennard, J., ante, at pp. 925-926.)
Indeed, the assumptions of the majority, and of Justice Kennard, that reimbursement for a particular contribution is available only from those *929specific items of community property that can be “traced” to that contribution produces manifest unfairness even in the simplest situation. Suppose the husband contributed $50,000 of his separate property to acquire community asset A, and the wife contributed $50,000 of her separate property to acquire community asset B. At the time of division, asset A has risen in value to $100,000, while asset B has become valueless. Both contributions were made for the benefit of the community as a whole, yet, under the rule accepted by the majority and Justice Kennard, the reimbursements will differ. Because community asset A proved a good investment, the husband will recoup his entire $50,000, but because community asset B did not fare well, the wife will recover none of her contribution.
In my view, this approach does not properly protect the statutory right to reimbursement* from the “community estate” of separate property contributions previously made to that “estate.” Under section 2640(b), the community is entitled to any appreciation in the value of community assets above the dollar amount of separate property contributions. However, that entitlement should not arise until the aggregate value of the “community estate” exceeds the amount necessary fully to reimburse all such contributions dollar for dollar. It is the “community estate” as a whole, not mere individual components thereof, that is “the property” to which the separate property contributions were made, and which is thus subject to the right of reimbursement. A spouse’s right to reimbursement of separate property contributions for the benefit of the “community estate” should not depend on whether the value of the particular assets to which that contribution can be “traced” rose or fell.3
Thus, if the husband and wife each contribute $50,000 to separate community assets, each should recover his or her contribution, dollar for dollar, to the extent the value of the “community estate” permits such recoupment. If the “community estate” is insufficient to permit full recoupment, partial reimbursement to each party should be in proportion to the amounts of their respective original contributions.
Besides best reflecting the statutory policy in every situation, this approach eliminates the complex analysis that potentially arises from the *930majority’s insistence on tracing a separate property contribution through any number of subsequent transactions to individual assets in the community estate at the time of division. As I understand section 2640(b), such intervening transactions, and the particular fates of individual community assets, simply do not matter. Instead, the value of the entire “community estate” at the time of division, however composed and achieved, is presumed to represent the total separate property contributions to that estate, up to the full dollar amount of such contributions. The community is then entitled to any value above that amount. Within this formula, all community assets at the time of division, regardless of their derivation, share pro rata in the burden of reimbursement until it is satisfied.4
Despite the logic and fairness of my proposed formula, I realize that peculiarities in the procedural posture of this particular litigation may preclude application of that formula to the instant “community estate” as a whole. Besides the specific properties under discussion here, the “community estate” in this case includes numerous other real estate holdings, to most or all of which separate property contributions were made by the husband, the wife, or both. At the time of division, the community equity in each of these other holdings was apparently sufficient to reimburse the separate property contribution or contributions thereto, and the parties have stipulated to the allocation of separate and community interests in each. As the majority indicate, the parties here dispute only the extent to which the separate property contributions to the Lucerne property can be recouped from the specific assets in which proceeds derived from the refinance of the Lucerne property were invested.
Still, in this case, I would at least deem the Lucerne, Nevada, and Utah properties and the bank account in the aggregate to be subject to the husband’s and the wife’s rights of reimbursement up to the amount of $166,000, the dollar sum of their original separate property contributions to the Lucerne property. Because, as noted above, the aggregate value of the remaining community equity in these particular assets is less than $166,000, the community is not entitled to retain any share of that aggregate value. I *931would divide the remaining equity value of these assets between the husband and wife in direct proportion to their original contributions to the Lucerne property, i.e., 88 percent to the husband and 12 percent to the wife.
I would reverse the judgment of the Court of Appeal and remand for proceedings consistent with this opinion.

All further unlabeled statutory references are to the Family Code.


Disposition of the remaining $1,500 of the $180,000 loan proceeds is apparently unknown.


Section 2640(b) provides that a spouse is entitled to reimbursement from the “community estate” for the spouse’s contributions thereto “to the extent the [spouse] traces the contributions to a separate property source.” (Italics added.) This “tracing” language appears to mean simply that the spouse must prove the existence of the contribution, its amount, and its separate property origin. The language does not, by its terms, require complex “tracing” peregrinations to determine what particular assets in the “community estate” were derived from the original contribution.


Section 2640 speaks of reimbursement for separate property contributions to the “acquisition” of property (subd. (b)) and defines such contributions to include “downpayments, payments for improvements, and payments that reduce the principal of a loan used to finance the purchase or improvement of the property” but not interest, tax, and insurance payments (subd. (a)). Thus, the “contributions” eligible for reimbursement appear to be only those directly related to obtaining or increasing equity in tangible or intangible real or personal property. Hence, I do not suggest that separate property contributions to community living expenses would be eligible for reimbursement from the “community estate” as a whole, or at all.